DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (4410378).
Regarding claims 1-6 and 20, Hattori discloses an apparatus for emulsion explosives that includes first tank (reservoir) that contains a part of the emulsion (meets emulsion matrix), second tank (reservoir) that holds the emulsifier (sorbitan fatty acid ester) (meets homogenizing agent) (see fig. 1 and col. 2, lines 55-60).  The homogenizer is disclosed in the comparative example as part of the emulsification box in figure 1 and is connected to the tanks.  The exit pipe from the emulsification box (homeogenizer) meets the delivery conduit (fig.1).  Figure 1 shows a mixer connected to the first and second tank and upstream from the emulsification box (homeogenizer). The comparative example uses a static mixer, see also Fig. 1.
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (i.e. “adapted for”, “configured to”, etc.).  These clauses are essentially method limitations or statements of intended or desired use and do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
The chemicals claimed for use in the apparatus do not limit the apparatus claims in this case.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (4410378) as applied above.
Regarding claim 7, Hattori discloses the use of pumps connected to the first and second tank and connected to the emulsifying tank (meets homogenizer) (fig. 2, 3, and example).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the pumps as disclosed by Hattori since Hattori indicates that pumps may be used to move the tank contents out of the tank and since the comparative example operates similarly to move the contents out of the tanks.
	Regarding claims 8 and 9, Hattori shows a 3rd and 4th tank.  The 3rd tank is upstream from the emulsifying tank (homogenizer).  Regarding the use of a second homogenizer, figure 3 shows multiple mixers in line which can function to homogenize the mixture.  Alternatively, the duplication of parts is obvious in the instant claims to provide additional homogenization.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori (4410378) as applied above and further in view Brunnberg (4014655).
	Regarding claim 10, Brunnberg discloses the use of a spray nozzles for mixing and dispersion of emulsion explosive (col. 2, lines 55-67 and col. 4, lines 30-50.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the spray nozzle as disclosed by Brunnberg since Brunnberg indicates that spray nozzles may be used for mixing and dispersion of emulsion explosive and since Hattori discloses the similar mixing and dispersion of emulsion explosives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AILEEN B FELTON/Primary Examiner, Art Unit 1734